PER CURIAM.
We are asked to reverse a decision dismissing a complaint for limited divorce. Plaintiff-wife based her action on the ground of cruelty. She testified that her husband had inflicted several acts of mental and physical cruelty upon her, and she was in part corroborated by other witnesses. The husband in his testimony denied all the charges in detail, recited acts of violence by the wife, and placed on her the blame for their marital discord.
From our study of the transcript we cannot say that in weighing the evidence the trial judge was wrong in deciding that the wife’s charge of cruelty had not been estab*918lished. We cannot override his decision on issues which were wholly factual.
Since the decision is to be sustained on the merits, we have no occasion to discuss appellant’s claim that there was error in a pre-trial ruling refusing to permit an amendment asking for a division of real property owned jointly by the parties.
Appellant refers to the fact that the trial, court made no ruling as to custody of a. minor child. However, custody of the child has been with plaintiff-mother, was not disturbed by the decision in this case, and is not in issue on this appeal.
Affirmed.